The Honorable Lloyd C. McCuiston State Representative 1501 N. Golf Link Cove West Memphis, AR 72301
Dear Representative McCuiston:
This is in response to your request for an opinion regarding the proper interpretation of A.C.A. § 14-19-108 (1987) with respect to the construction of a second jail in Crittenden County, assuming voter approval. Specifically, you have asked the following questions:
(1) Is a county limited to one jail?
  (2) May a county in combination with another municipality within the county, build another jail in addition to the one located at the county seat?
  (3) Does the holding in Bond v. Kennedy, 213 Ark. 758, 212 S.W.2d 336, preclude locating the sole county jail in any place other than the county seat?
In response to your first question, it is my opinion that a county is not limited to one jail facility. Arkansas Code Annotated § 14-19-108 (1987) merely provides that there shall be a jail in each county, located at the county seat. It does not prohibit a county from having more than one jail. I am aware of no other provisions that would restrict a county to one jail. Indeed, several statutory provisions appear to contemplate the existence within a county of a jail facility other than the county jail referred to in § 14-19-108. See, e.g., A.C.A. §14-19-109 (1987) (Expenditure of current funds for jail facilities); A.C.A. §§ 12-26-101 et seq. (1987 and Supp. 1993) (Criminal Detention Facilities Standards); A.C.A. §§ 12-41-201 et seq. (1987) (Criminal Justice Centers); A.C.A. §§ 12-41-601 et seq. (1987) (County Jail Revenue Bond Act); A.C.A. §§ 12-41-701
et seq. (1987) (County and City Jails — Revenue Bonds); and A.C.A. §§ 12-50-101 et seq. (Supp. 1993) (Corrections Cooperative Endeavors and Private Management Act).
In response to your second question, it is my opinion that a county may, in combination with a municipality in the county, build a jail facility in addition to the one located at the county seat. Such an endeavor might be undertaken pursuant to the Interlocal Cooperation Agreement Act, A.C.A. §§ 25-20-101 to -108 (1987). The construction and/or operation of a jail facility or facilities by a county in combination with a city appears to be contemplated by Arkansas law. See, e.g., A.C.A. §§ 12-26-101
et seq. (1987 and Supp. 1993); A.C.A. § 12-41-701(2) (1987); A.C.A. §§ 12-41-201 et seq. (1987); and A.C.A. § 14-19-109(d)(6) (1987).
With regard to your third question, it is my opinion that A.C.A. § 14-19-108 (1987) would preclude locating the sole county jail in any place other than the county seat. See Opinion No. 92-245
(copy enclosed). The Arkansas Supreme Court's opinion in Bond v.Kennedy, 213 Ark. 758, 212 S.W.2d 336 (1948), contains dicta that supports this interpretation of § 14-19-108.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh